Canty, J.
This action was commenced in a justice court to recover $10 damages, caused by defendant’s cattle going upon plaintiff’s land, and eating his straw and fodder. The jury, after laboring two days, brought in a verdict for plaintiff for $3. Defendant appealed to the District Court on questions of law, and, upon affirmance by that court, appealed to this.
On the trial, plaintiff called the defendant for cross-examination,, and asked him wthat had become of a contract under which defendant had cropped part of the land, and under which he claimed a right to the straw and fodder. He answered that he gave it to-his attorney. This question was objected to by defendant, and the *109•overriding oí the objection by the justice is assigned as error. We are unable to see the error. The trial commenced at half past one o’clock Saturday afternoon, and, after the case was partly tried, some time that afternoon or evening, the court adjourned to the following Friday. The defendant objected to the adjournment, but took no exception. It must be understood from the record that he appeared and proceeded with the trial at the time to which it was adjourned, so that, if there was any irregularity in the adjournment, it was thereby cured. These are the only errors urged by appellant.
The appeals are about as frivolous as the original action, and the parties should be given a chance to rest from their legal strife.
The judgment appealed from should be affirmed. So ordered.
Buck, J., absent, took no part.
{Opinion published 58 N. W. 683.)